Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2019

                                     No. 04-19-00197-CR

                                    Addie James BATTEN,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-2121-CR-C
                        Honorable Dwight E. Peschel, Judge Presiding


                                        ORDER
       The appellant’s brief was originally due to be filed on October 11, 2019. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
November 12, 2019, 2010. On November 18, 2019, the appellant filed a motion requesting an
additional extension of time to file the brief until December 9, 2019, for a total extension of
almost sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF
TIME THAT THE APPELLANT WILL BE GRANTED. The appellant’s brief must be filed
by December 9, 2019, or this appeal will be abated to the trial court for an abandonment hearing.
See TEX. R. APP. P. 38.8(b).


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court